169 S.W.3d 897 (2005)
Chadrick TAYLOR, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85469.
Missouri Court of Appeals, Eastern District, Division Three.
August 30, 2005.
Amanda R. Schehr, St. Louis, MO, for appellant.
Deborah Daniel, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, C.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Movant, Chadrick Taylor, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, movant argues that his counsel rendered ineffective assistance during the sentencing hearing.
The trial court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).